*75Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Felix Nieto appeals the district court’s order granting Defendant summary judgment in Nieto’s civil action, which was brought pursuant to the Telephone Consumer Protection Act. See 47 U.S.C. § 227 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Nieto v. Allied Interstate, Inc., No. 1:13-cv-08495-CCB, 2014 WL 4980376 (D.Md. Oct. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.